Citation Nr: 1629562	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  15-22 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for service-connected adjustment-like disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to April 1981. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an April 2014 rating decision of the VA RO. 

In March 2016, the Veteran testified at video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Hartford, Connecticut, RO.  A transcript of this hearing has been associated with the claims file.  

The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).   Here, the Veteran filed a formal TDIU claim in March 2016, alleging unemployability due to his psychiatric condition, which was then denied in a May 2016 rating decision.  According to Rice, even though the Veteran has not disagreed with that denial, the TDIU issue falls within the Board's jurisdiction since his claim for an increase is on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Additional development is needed prior to the adjudication of this case.

At the March 2016 hearing, the Veteran testified that he had been seeking regular treatment and therapy related to his service-connected adjustment-like disorder.  Specifically, he asserted that he had been receiving mental health treatment at Columbus House and at Aurora Center since his release from incarceration in November 2015.  He also asserted that he was receiving pertinent treatment from Carol Ada, but it was not clear whether she is a private or VA provider.  

The Veteran's electronic file contains a memo from his representative dated in April 2016 indicating submission of mental health treatment notes from the State of Connecticut.  Those records are, however, nowhere to be found in the file.  

As the Veteran has been receiving regular treatment and therapy for his service-connected disability, the Board finds that the issue on appeal must be remanded to ensure that all available private medical records have been associated with the claims file, to the extent possible. 

In December 2013, the RO received the Veteran's treatment records from the state corrections department.  However, he remained incarcerated until early November 2015.  Since this case involves the initial rating back to May 2013, the outstanding records should be obtained.

The Veteran testified that he had applied for disability benefits with the Social Security Administration.  They had not yet rendered a decision at the time of his hearing in March 2016, but those records should be obtained.

The Veteran testified that his post-incarceration VA treatment began in November  2015.  After the hearing, VA progress notes from November 2015 to March 2016 were associated with his file.  On Remand, the more recent treatment notes should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all available treatment records from the VA Connecticut Healthcare System from March 2016 to the present. 

2. Send to the Veteran a letter requesting that he provide sufficient information and authorization to enable the RO to obtain any outstanding medical records, to specifically include medical records from Columbus House, Aurora Center, and Carol Ada (if she's a private provider), and any mental health records from the Connecticut Department of Correction for treatment from December 2013 to November 2015.  Request and associate any records received, including negative responses, with the claims file.

3. Ask the Veteran to re-submit the mental health treatment records his representative submitted on his behalf in April 2016.

4. Request the Veteran's records from the Social Security Administration for his pending disability claim. 

5. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After he and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




